Exhibit 10.4

 

LOGO [g568419g74x22.jpg]

Restricted Stock Award Agreement

[Participant Name]

It is my pleasure to inform you that you are hereby granted [Number of shares
granted] restricted shares of Fifth Third Bancorp stock. These shares of stock
are restricted and are subject to the terms and conditions of this Award and the
terms of the Fifth Third Bancorp 2011 Incentive Compensation Plan (the “Plan”),
approved by shareholders in 2011:

 

Date of Restricted Stock Award    [Grant Date] Total Number of Restricted Shares
Granted    [Number of shares granted]

This restricted stock award will vest and the restrictions will lapse on the
fourth anniversary of the grant date.

If you accept the terms of this restricted stock award, you will be deemed to
have consented to all of the terms and conditions of this restricted stock award
and of the Fifth Third Bancorp 2011 Incentive Compensation Plan. In the event of
any conflict between the terms of this Notice and the Plan, the terms of the
Plan shall control.

Any bonus, commission, or other compensation, including but not limited to
payments made to you under the Fifth Third Bancorp 2011 Incentive Compensation
Plan received is subject to recovery, or “clawback” by the Company for a period
of 3 years (or such longer period as may be required by law) if the payments
were based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria, or as otherwise required by law. In
addition, all executive compensation plans are automatically amended as
necessary to comply with the requirements and/or limitations under the American
Recovery and Reinvestment Act, or any other laws, rules, regulations, or
regulatory agreements up to and including a revocation of this award.

This Award will expire by its own terms unless accepted within 60 days.

 

For Fifth Third Bancorp:     /s/ Kevin Kabat     [Grant Date] Kevin Kabat    
Date Vice Chairman & CEO     [Acceptance Date]    